Citation Nr: 1134088	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-24 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967, with service in the Republic of Vietnam from December 1965 to December 1966.  The appellant is the guardian/mother of an illegitimate minor child who claims relationship to the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appellant requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in March 2009.  The appellant testified on behalf of the minor child before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  At that time, the record was left open for a period of 60 days for the appellant to submit additional medical evidence.  The appellant submitted no additional evidence at that time.

The appellant's claim was previously before the Board in June 2009 and remanded for additional evidentiary development, to include obtaining information regarding the illegitimate minor child's standing to bring this claim, providing the appellant proper notice, and obtaining outstanding private treatment records.  Following the Board's remand, the appellant submitted lay statements, paternity test results, and affidavits which established the illegitimate minor child's relationship as the daughter of the deceased Veteran.  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is required to clarify the appellant's representative in this case.  In particular, the Board notes that appellant has been unrepresented during the majority of this appeal.  In October 2010, however, VA received notice from a private attorney, Y. Akuoko, Esq., which indicated that he was retained to represent the illegitimate minor child of the Veteran in the current claim.  

Under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which a notice of disagreement (NOD) was filed after June 23, 2008, even if the representation began before that date.  As the attorney in this case commenced representation after June 23, 2008, the accreditation requirements set forth in 38 C.F.R. § 14.629 are applicable here.  

VA's records indicate that Y. Akuoko, Esq. is not accredited to represent claimants before VA under the new regulations.  Therefore, the Board cannot recognize him as the appellant's representative at this time.  See 38 C.F.R. § 14.629.   However, an attorney (or agent) may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630 provided that the claimant and/or attorney (or agent) submits (1) a properly executed VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative" and (2) documentation to the VA indicating that he or she will not charge or be paid compensation for their services.  To date, the required documentation from the appellant and/or Y. Akuoko, Esq. in this regard has not been obtained and associated with the claims file.  See also, 73 Fed. Reg. 29,582 (May 22, 2008).  

On remand, therefore, the appellant should be directed to obtain the required documentation pursuant to 38 C.F.R. §§ 14.629-630.  If such documentation is provided, the attorney or agent should be afforded the opportunity to review the appellant's claims file and submit argument on her behalf.  The appellant should also be advised that she can represent herself, appoint an accredited Veterans Service Organization (VSO) to represent her (www.va.gov/vso) for free, or appoint a different accredited private attorney or agent to represent her.  Subject to certain legal restrictions, an accredited attorney or agent can charge a fee for representation.  See 38 U.S.C. § 5904; 38 C.F.R. § 14.636.  A listing of accredited attorneys and agents can be found at www.va.gov/ogc/apps/accreditation/index.html.  The appellant should be further notified that if VA does not hear from her within 30 days of the date of this remand order, it will be assumed that the appellant will represent herself and that review of her appeal will be resumed.  

Finally, the Board notes that the June 2009 remand order requested that the appellant provide (or authorize VA to obtain) hospice care records pertaining to the Veteran.  The appellant has provided no such records, nor has she authorized VA to obtain these records on her behalf.  As the appellant's claim warrants remand to address the procedural issues discussed above, the appellant should also be afforded another opportunity to provide (or authorize VA to obtain) hospice care records pertaining to the Veteran from [redacted] in Tallahassee, Florida, as well as any other pertinent treatment records not already contained in the claims file.  See death certificate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify any and all non-VA sources of treatment pertaining to the Veteran's death that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, including but not limited to hospice care records from [redacted] in Tallahassee, Florida.  If these records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact the appellant and advise her that Y. Akuoko, Esq. is not accredited to represent claimants before VA under 38 C.F.R. §§ 14.629-630.   In addition, inform the appellant that an attorney (or agent) may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630 provided that the claimant and/or attorney submits (1) a properly executed VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative" and (2) documentation to the VA indicating that he will not charge or be paid compensation for his services.   

The appellant should be advised that she can represent herself, appoint an accredited Veterans Service Organization (VSO) to represent her for free, or appoint a different accredited private attorney or agent to represent her.  She should also be notified that an accredited attorney or agent can charge a fee for representation, subject to certain legal restrictions.  See 38 U.S.C. § 5904; 38 C.F.R. § 14.636.  Finally, the appellant should be notified that if VA does not hear from her within 30 days of the date of this remand order, it will be assumed that the appellant will represent herself and that review of her appeal will be resumed.  
 
3.  If and only if the required documentation is provided pursuant to 38 C.F.R. §§ 14.629-630, or if the appellant elects to appoint a different accredited private attorney or agent to represent her, afford the attorney or agent the opportunity to review the claims file and submit argument on the appellant's behalf. 

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


